TEMPLE, J.
I concur in the judgment solely upon the ground that the taxpayer is not subjected to the penalty of a so-called arbitrary assessment for failure to furnish to the assessor a list of his taxable property unless such list has first been demanded by the assessor. It does not appear in this case that such a list was demanded. I do not concur in the apparent intimation that, though such list has bee* demanded, the taxpayer could complain if he did not furnish a list which would show the mortgages to which the property is subject. If the list does not show the mortgages, in my opinion, it would not constitute such a list of his taxable property as is required. If the opinion can be understood as holding that only when the taxpayer has failed to return a list is the assessor entitled to value the property, or change values made *376by the taxpayer, I also dissent from that view. In my opinion, it is always the duty of the assessor to value the property for himself, and that in all eases he not only may, but should, refuse to be bound by the valuations made by the taxpayer. I doubt the propriety of the term ‘ ‘ arbitrary assessment ’ ’: See People v. National Bank of D. O. Mills & Co., 123 Cal. 55, 55 Pac. 685.
I concur: Henshaw, J.